Citation Nr: 1029283	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  98-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder with headaches as secondary to service-connected 
disability of the left pelvis.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture to the left pelvis, currently rated as 20 percent 
disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1954 to June 
1959.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, Arkansas 
Regional Office (RO), which denied the Veteran entitlement to 
service connection for a left leg disorder, a low back disorder, 
and cervical spine disorder with headaches, claimed as secondary 
to a service-connected disability of the left pelvis.  This 
determination also granted the Veteran an increased evaluation 
for his service-connected left pelvis condition, from 0 percent 
to 20 percent disabling.  

In October 1999, the Veteran and his spouse appeared at the RO 
and offered testimony in support of the Veteran's claims before 
the undersigned.  A transcript of that testimony has been 
associated with the Veteran's claims file.  

In a decision dated in February 2002, the Board granted the 
Veteran secondary service connection for a left leg disorder and 
a low back disorder.  The Board denied the Veteran's claims for 
secondary service connection for a cervical spine disorder with 
headaches and an increased evaluation for the Veteran's service-
connected residuals of a fracture of the left pelvis.  The 
Veteran appealed.  In December 2006, the United States Court of 
Appeals for Veteran's Claims (Court) vacated the Board decision 
and remanded this matter to the Board for readjudication 
consistent with the Court's order.  This matter was remanded by 
the Board in July 2007 and May 2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a cervical spine disorder 
with headaches as secondary to service-connected disability of 
the left pelvis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of a fracture to the left pelvis has been 
manifested by no more than malunion to a moderate degree of the 
knee or hip; limitation of flexion of the left hip is no worse 
than 30 degrees, and there was no ankylosis of the hip, flail 
joint, or impairment of the femur.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals 
of a fracture to the left pelvis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5250-5255 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran 
claimed entitlement to an increased evaluation for residuals of a 
fracture to the left pelvis prior to enactment of the VCAA.  The 
Veteran's appeal stems from a February 1998 rating decision.  In 
September 2007, a VCAA letter was issued.  The VCAA letter 
notified the Veteran of what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless.  The contents of this 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to the 
claimant.  

Additionally, in the September 2007 letter, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence necessary 
to establish an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records.  The evidence of record also contains several reports of 
VA examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of the 
Veteran's appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The Veterans Court has held that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is currently assigned a 20 percent disability rating 
under DC 5255 for residuals of a fracture to the left pelvis.  
Under DC 5255, a 20 percent rating is assigned for moderate knee 
or hip disability, and a 30 rating is warranted for malunion of 
the femur with marked knee or hip disability.  38 C.F.R. § 4.71a, 
DC 5255.

Normal ranges of motion of the hip are from hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  

DC 5250 provides for rating the hip on the basis of ankylosis.  
Favorable ankylosis of the hip in flexion at an angle between 20 
degrees and 40 degrees and slight adduction or abduction is to be 
rated 60 percent disabling; intermediate ankylosis of the hip is 
to be rated 70 percent disabling; and extremely unfavorable 
ankylosis, with the foot not reaching ground, crutches 
necessitated, is to be rated 90 percent disabling, and is 
entitled to special monthly compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating for 
limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 20 percent rating is for flexion of the 
thigh that is limited to 30 degrees; a 30 percent rating is for 
flexion of the thigh that is limited to 20 degrees; and a 40 
percent rating is for flexion of the thigh that is limited to 10 
degrees.  38 C.F.R. 
§ 4.71a.

The Veteran underwent a VA examination in January 1998.  He 
reported constant dull aching pain and sharp pain with movement.  
He stated that he had pain, weakness, stiffness, instability, and 
giving away.  

Upon physical examination, the Veteran had hip pain with 
straight-leg raising tenderness to 60-70 degrees on the left.  
There was tenderness to palpation over the left hip, and the 
pelvis was tender.  There was mild tenderness to the knee.  In 
regard to the hip and knee, there was no swelling, redness, heat, 
effusion, subluxation, dislocation or other abnormality.  Flexion 
of the hip was to 120 degrees left.  Extension was to 30 degrees.  
Abduction was to 35 degrees.  Adduction was to 20 degrees.  
Internal rotation was to 40 degrees.  External rotation was to 50 
degrees.  Left knee extension was to zero degrees and flexion was 
to 150 degrees.  The examiner diagnosed status post remote 
accident with fracture of the left pelvis and degenerative joint 
disease of the knees.  

Private medical records from Dr. C.M.K. dated in October 1999 
reflect that the Veteran had an equal range of motion of both 
hips except for a slight degree of persistent external rotation 
when lying on the table.  X-ray of the pelvis showed a protrusion 
acetabulum on the left side which was moderate in nature.  Joint 
space looked "satisfactorily."  

The Veteran underwent another VA examination in November 2008.  
Examination of his pelvis was stable to compression.  His left 
hip had flexion to 100 degrees, extension to 20 degrees, 
adduction to 20 degrees, abduction to 30 degrees, internal 
rotation to about 15 degrees, and external rotation to 50 
degrees.  Left knee extension was to zero degrees and flexion was 
to 120 degrees.  Muscle strength was 4 plus out of 5 on the left 
hip flexor with mild extremity shaking.  The hip passive range of 
motion was equal to the active range of motion.  There was some 
pain in the hip at extreme flexion starting at 90 degrees.  On x-
ray of his anteroposterior pelvis, the previous fracture was not 
visible.  X-ray of the left hip showed good joint alignment.  
There was evidence of decreased joint spacing, more so on the 
medial compartment, and there was evidence of calcifications of 
the meniscus consistent with chondrocalcinosis.  

The Veteran underwent another VA examination in September 2009.  
The examiner noted that the claims file was not available.  The 
Veteran reported left hip deformity, instability, pain, 
stiffness, weakness, incoordination, decreased speed of joint 
motion, and warmth and tenderness on inflammation.  He stated 
that the condition affected the motion of the joint.  He reported 
severe weekly flare-ups of joint disease lasting one to two days.  
He denied giving way, episodes of dislocation or subluxation, 
locking episodes, effusions, constitutional symptoms of 
arthritis, and incapacitating episodes of arthritis.  

Upon physical examination, the left hip had flexion to 95 
degrees, extension to 10 degrees, and abduction to 30 degrees.  
There was objective evidence of pain following repetitive motion 
and additional limitations after three repetitions of range of 
motion.  There was no joint ankylosis.  The examiner diagnosed 
bilateral joint space narrowing of hips.  The examiner noted that 
left hip pain prevented shopping and sports, had a severe effect 
on chores, exercise, recreation, dressing, and driving, had a 
moderate effect on traveling, bathing and toileting, had a mild 
effect on grooming, and had no effect on feeding.  The examiner 
noted that there was no radiographic evidence of left surgical 
neck fracture with false joint or any nonunion of the femur.  

A September 2009 VA examination addendum reflects that the 
Veteran's claims file was reviewed and the examiner made no 
change in the opinion expressed in the September 2009 VA 
examination.  

After reviewing the record, the Board finds that the Veteran's 
residuals of a fracture to the left pelvis do not more closely 
approximate the criteria for the next higher rating.

Specifically, the record does not reflect malunion of the femur 
with marked hip disability.  Moreover, the examinations found no 
ankylosis.  Essentially, there was no indication of marked hip 
disability.  Thus, the Veteran is not entitled to a 30 percent 
rating under DCs 5250 or 5255 with regard to a hip disability.  
Additionally, the Veteran is not entitled to a 30 percent rating 
under DC 5255 based on marked knee disability.  For example, the 
January 1998 VA examination report reflects that left knee 
extension was to zero degrees and flexion was to 150 degrees.  
Additionally, the Board notes that the Veteran is currently 
assigned a separate 10 percent disability rating for degenerative 
joint disease of the left knee.  

Moreover, the Veteran is not entitled to a 30 percent rating 
under DC 5252 because flexion of the thigh is not limited to 20 
degrees.  For example, at the September 2009 VA examination, the 
left hip had flexion to 95 degrees.  Additionally, an increased 
rating under DC 5251 is not warranted as DC 5251 provides a 
maximum rating of 10 percent for limitation of extension of the 
thigh to 5 degrees.  

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204-07.  The Board again notes 
that the Veteran has reported pain in his left pelvis.  The Board 
finds, however, that the current disability ratings take into 
consideration the Veteran's complaints of left pelvis pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for an increased rating.  See DeLuca, 8 Vet. App. 
at 204-07.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the Veteran that his service- connected 
disability has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

In sum, there is no basis for assignment of a rating in excess of 
20 percent for the Veteran's service-connected residuals of a 
fracture to the left pelvis.  As there is a preponderance of the 
evidence against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 20 percent for residuals of a fracture to 
the left pelvis is denied.  


REMAND

In the May 2009 remand, the RO was instructed to take appropriate 
action to schedule the Veteran for a VA examination, to include 
request that the examiner specifically opine as to whether any 
cervical spine disorder with headaches is aggravated by the 
Veteran's service-connected disability of the left pelvis.  

A VA examination was conducted in September 2009.  The VA 
examiner opined that, after careful review of the records 
available and medical literature, there was no literature 
supporting a pelvic injury/disorder as etiology for cervical 
spine disorder or cephalgia.  The VA examiner gave no specific 
opinion as to whether the current cervical spine disorder with 
headaches is aggravated by the service-connected disability of 
the left pelvis.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes error on 
the part of the Board to fail to insure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current cervical 
spine disorder with headaches.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) diagnose any cervical spine disorder with 
headaches shown to exist;

b) opine whether any such cervical spine 
disorder with headaches is at least as likely 
as not related to the Veteran's service-
connected disability of the left pelvis;

c) if not, opine whether any such cervical 
spine disorder with headaches is aggravated 
by the Veteran's service-connected disability 
of the left pelvis; and

d) provide detailed rationale, with specific 
references to the record, for the opinion.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided with a supplemental statement of the 
case and an opportunity to respond.  The case 
should then be returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


